353 F.2d 212
William N. GURTMAN and Ida Gurtman, His Wife, Appellants,v.UNITED STATES of America.
No. 15355.
United States Court of Appeals Third Circuit.
Argued November 29, 1965.
Decided December 7, 1965.

Appeal from the United States District Court for the District of New Jersey, 237 F.Supp. 533; Reynier J. Wortendyke, Jr., Judge.
Aaron Z. Schomer, Passaic, N. J., for appellants.
Morton Z. Rothschild, Dept. of Justice, Tax Division, Washington, D. C. (John B. Jones, Jr., Acting Asst. Atty. Gen., David O. Walter, Atty., Dept. of Justice, Washington, D. C., David M. Satz, Jr., U. S. Atty., on the brief), for appellee.
Before HASTIE, GANEY, and FREEDMAN, Circuit Judges.
PER CURIAM:


1
This appeal has been taken from a district court judgment for the government in a suit by taxpayers to recover an alleged overpayment of income tax. The decision below was based upon essentially factual findings that certain informal withdrawals of money from a corporation by its sole stockholder were not loans and had been properly taxed as dividends.


2
There is no dispute about the legal concept of loan. And we are satisfied that the circumstances and conduct tending to indicate the absence of obligation to repay the sums withdrawn were sufficient in this case to justify the conclusion reached by the trial court.


3
The judgment will be affirmed.